ORDER
On June 30,1997, the appellant filed in the Circuit Court for Baltimore City a complaint for a writ of mandamus and “injunctive relief in the form of an Order staying his execution. ...” Named as defendants were the Maryland Parole Commission, the Governor of Maryland, the Warden of the Maryland Penitentiary, and the Attorney General of Maryland. The matter was docketed in the circuit court as Criminal Case No. 18533801 and Civil Case No. 97181002/CC3681. The circuit court (Kaplan, J.), after a hearing, denied the requested relief on June 30,1997. The appellant has filed two notices of appeal to this Court.
The appellant has also filed in this Court a motion for a writ of mandamus and for an order staying appellant’s execution.
The Court has carefully considered the complaint filed in the circuit court, the attached statement of Katy C. O’Donnell, Esquire, an attorney with the Capital Defense Division of the Public Defender’s Office, the pleadings and papers filed in this Court, and the legal issues presented.
NOW, therefore, it is this 30th day of June, 1997.
ORDERED, by the Court of Appeals of Maryland, that the order of the Circuit Court for Baltimore city is affirmed, and it is further
ORDERED, that the appellant’s motion, filed in this Court, for a writ of mandamus and for an order staying appellant’s execution is denied.
Mandate to issue forthwith.